Title: To James Madison from James Monroe, 26 April 1804
From: Monroe, James
To: Madison, James



Dear Sir
London April 26. 1804.
I have recd. yr. publick letter of Feby 14. & your private one of the 16. Having presented a project of a convention to Ld. H. in obedience to your instructions of Jany. 5., it seems adviseable, to reserve my communication with him on these latter topicks, for the opportunity wh. will be furnished me by his reply to that project, shod. the present ministry stand, wh. becomes by late events improbable. I have heretofore observed that no one in power here had spoken to me on the affr. with Mr. Merry, and that I was satisfied, orders had been sent him by the ministry as soon as intelligence of it was recd., to conform with whatever rules our govt. adopted in respect to its intercourse with foreign ministers. I believe it is the first case that ever occurr’d of a foreign minister attempting to dictate to any government, how it is to behave in that respect. All the controversies that I ever heard of, were such as grew out of a competition for rank, of foreign ministers accredited with any govt., with each other. I think they have invariably admitted that every govt. shod. regulate its own rights & ceremonies, with the corps diplomatique as it thought fit. Nor do I know that it was ever disputed, that it had not also the power to regulate the relative etiquette between the ministers themselves in their intercourse with the government. If it did not possess the first power, the independance of the govt. wod. be at an end: and if it did not the second, there might be a combat in the presence of the ch: magistrate, for precedence, between rival ministers at every interview. I have never heard of other enquiries being made where I have been, by ministers arriving, who wished to be presented, and commence their duties, than what the rules of the govt. were, respecting its intercourse with them. Nor did I ever hear after these were known of any minister objecting to them. They endeavor on the contrary to observe them with an accuracy and fidelity which are extreme in every case that I have known. The little attention which is paid to them here by the King was never complained of. That he never invites them to his table, nor admits them to his presence but at his levees, or audiences specially desired, & then standing, and dismisses them as soon as possible, is thought perfectly proper: that his ministers do not return the visits made them by for: ministers, is also approved, unless the fact be otherwise, in wh. case the omission in my case by Ld. H. was intended to be personal to me or my govt., wh. does not strengthen Mr. Merry’s pretentions. I am told there was a dispute between the late French minister here & the Russian, respecting precedence, wh. was submitted to the King, who regulated that he who first arrived at the palace, shod. enter the levee room first, wh. establishes the pêle mêle system between foreign ministers. The first consul entertains occasionally the foreign ministers, but the invitations are written, as well as I recollect, in the name of the prefect of the palace; are sometimes given on the same day, never sooner than the day before, and are obeyed like mandates whose authority is absolute. They are permitted to sit in his presence only at the table; before and after in the drawing room they stand. I think the ministry would at any time have disapproved Mr. Merry’s conduct; at the present I have no doubt it has given them equal surprise and concern. Having reason to believe that they had order’d him to conform, and no occasion being furnished me to lead to the subject in conversation I never spoke to them on it. I own that as I had thot. favorably of him, & given him an introduction to you, I wished the affair to take its course, as I am persuaded it has, without any agency of mine. I have been however and shall be ready, to take the proper steps in it, shod. any appear to be necessary.
On some late questions in the H. of Commons, in one the majority of the ministry was only 52. in another 37., so that it seems probable that a change will soon take place. In the first the opposition counted 204. in the 2d. 203.; the difference in the ministerial vote in the last was occasioned by the withdrawing of so many of the friends of the minister. This state of things has been produc’d by the union of Mr Pitt’s & Mr. Fox’s parties in those votes, wh. respected some points of defense. It does not appear that any positive agreement or coalition has taken place between them, or even out-doors conversation, as to ulterior arrangments. They seem however to be united in the project of overthrowing the present ministry, in wh. they will doubtless succeed, perhaps in a short time. It is more than probable that the result will bring them both into the ministry, Mr. Pitt in his former place, Mr. Fox into the department of foreign affairs. Many causes tend to produce this effect. Mr. Pitt stands better with the present king than Mr. Fox, but the king is in bad health, believed to be frequently insane, & likely at no distant period to give place to the prince of W., with whom it is thought that Mr. Fox is on better terms. It is also thought that the employment of Mr. Fox, will furnish a better prospect of adjusting the difference with France, than that of any other person, or of uniting the country in the prosecution of the war shod. it be indispensible. Under such circumstances it would be hazardous for Mr. Pitt to enter the ministry without the aid of Mr. Fox, in case he had the option. And if the option lay with the other party he might probably find motives equally strong for bringing into the ministry his former antagonist, who is very popular with a very numerous & powerful class of the nation, especially the mercantile, and whose cooperation might sheild him, in case of the prosecution of the war, it shod. be attended with unfortunate disasters. Whether their union is practicable or can be durable is uncertain. Certain however it is, that present appearances promise it, and in a very short time. I am Dear Sir sincerely yr. friend & servt
Jas. Monroe.
